Title: From Thomas Jefferson to Mary Jefferson Eppes, 25 April 1803
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            My dear Maria 
                     
            Washington Apr. 25. 1803.
          
          A promise made to a friend some years ago, but executed only lately, has placed my religious creed on paper. I have thought it just that my family, by possessing this, should be enabled to estimate the libels published against me on this, as on every other possible subject. I have written to Philadelphia for Dr. Priestley’s history of the corruptions of Christianity, which I will send you, & recommend to an attentive perusal, because it establishes the groundwork of my view of this subject.
          In a letter from mr Eppes dated at the Hundred Apr. 14. he informed me Francis had got well through his measles; but he does not say what your movements are to be. my chief anxiety is that you should be back to Monticello by the end of June. I shall advise Martha to get back from here by the middle of July, because the sickly season really commences here by that time, altho’ the members of the government venture to remain till the last week of that month.—mr and mrs P. Carr staid with me 5. or 6. days on their way to Baltimore. I think they propose to return in June. Nelly Carr continues in ill health. I believe they expect about the same time to get back to Dunlora. I wrote to mr Eppes yesterday. be assured of my most affectionate and tender love to yourself, and kiss Francis for me. my cordial salutations to the family of Eppington when you see them. Adieu.
          
            Th: Jefferson
          
        